960 F.2d 147
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  HUGH GREGORY TURBEVILLE, Petitioner.
No. 92-8016.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 22, 1992

On Petition for Writ of Mandamus.
Hugh Gregory Turbeville, Petitioner Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Hugh Gregory Turbeville seeks a writ of mandamus directing the district court to act on numerous motions he filed in a civil action.


2
The record discloses that on the same day Turbeville filed his last amended Petition for Writ of Mandamus, the district court acted on all of his outstanding motions.  The district court's action has rendered Turbeville's petition moot.  We therefore deny Turbeville's motion to proceed on appeal in forma pauperis and deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED